Treat, C. J. This was a penal action commenced before a justice of the peace, and removed by appeal into the circuit court. It was dismissed by the latter court, because security for costs had not been given. The decision was clearly erroneous. The objection carne too late. It was of a dilatory character, and should have been interposed before the justice. If a party brings a penal action without filing a bond for costs, it maybe dismissed at the instance of the defendant; but he must raise the objection at the earliest opportunity, or he waives his right to insist upon it. The case of Adams v. Miller, 12 Illinois, 27, is directly in point. The judgment is reversed, and the cause remanded. Judgment reversed.